DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 5/6/21.  Applicant amended claim 1.  Claims 1, 2, 4-17 are currently pending in this application.

     				Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-10, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al. (US Patent 6,182,443) in view of Goersmann et al. (US 2006/0248874).
With regard to claim 1:
Jarvis discloses an exhaust system for treating an exhaust gas produced by a lean burn engine (diesel engine) (see col. 3, lines 26-32) comprising:
(i)    a NOx absorber catalyst (see Fig. 1, col. 2, lines 25-30, 40-45, col. 3, lines 31-40) comprising a molecular sieve catalyst (zeolite and precious metal Pt or Pd) disposed on the 
(ii)    a hydrocarbon introducing means (“reductant” in Fig. 1) for introducing hydrocarbons into the exhaust gas (see abstract); and
(iii)    a lean NOx catalyst (Fig. 1); wherein the NOx absorber catalyst is upstream of both the means for introducing hydrocarbons into the exhaust gas and the lean NOx catalyst (see Figure 1 below); wherein the exhaust system does not comprise a hydrocarbon introducing means upstream of the NOx absorber catalyst (Fig. 1) (note that the HC reductant upstream of the NOx absorber is optional).
 
    PNG
    media_image1.png
    283
    850
    media_image1.png
    Greyscale


However, Jarvis fails to disclose the lean NOx catalyst is a lean NOx trap. 
Goersmann teaches a lean NOx trap (NOx (2)) (Fig. 1, abstract, par. [0012]) is located downstream both a NOx absorber catalyst (NOx (1)) and a fuel injection port for injecting fuel into the exhaust gas (see Figure 1 below).

    PNG
    media_image2.png
    388
    816
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Jarvis by using a lean NOx trap being located downstream of the NOx absorber catalyst as taught by Goersmann for effectively reducing harmful NOx emission at low exhaust temperatures (see par. [0009]).

With regard to claim 2:
The modified Jarvis discloses the exhaust system according to claim 1, Jarvis further discloses wherein the noble metal comprises palladium (see Col. 2, Lines 32-37).

With regard to claim 7:
The modified Jarvis discloses the exhaust system according to claim 1, Jarvis further discloses wherein the substrate is a flow-through monolith (see Col. 5, Lines 49-52).

With regard to claim 8:
The modified Jarvis discloses the exhaust system according to claim 1, Jarvis further discloses wherein the hydrocarbon introducing means is configured to controllably introduce an amount of hydrocarbon (see Fig. 1, Col. 8, Lines 44-46).

With regard to claim 9:
The modified Jarvis discloses the exhaust system according to claim 1, Jarvis further discloses a fuel injecting port for injecting hydrocarbon into the exhaust gas (see col. 6, lines 52-56), therefore, the fuel injecting port in Jarvis is considered to be an injector.

With regard to claim 10:
The modified Jarvis discloses the exhaust system according to claim 1, Goersmann further teaches that the lean NOx trap comprises a substrate, which substrate is a flow-through monolith (see par. [0054]).

With regard to claim 15:
The modified Jarvis discloses a vehicle comprising a lean burn engine (diesel engine) (see col. 3, lines 26-32) and the exhaust system according to claim 1 (see abstract).

With regard to claim 16:
The modified Jarvis discloses a method of treating an exhaust gas from a lean burn engine (diesel engine) (see col. 3, lines 26-32) comprising passing an exhaust gas produced by the lean burn engine through an exhaust system according to claim 1 (see abstract).

With regard to claim 17:
The modified Jarvis discloses the method according to claim 16; Jarvis further discloses wherein the lean burn engine is run on diesel fuel (see Col. 2, Lines 56-61); however, Jarvis does not disclose the diesel fuel comprising less than or equal to 50 ppm of sulfur.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use a diesel fuel comprising less than or equal to 50 ppm .

Claims 1, 2, 4, 5, 7-11, 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Goersmann et al. (US 2006/0248874) in view of Rajaram et al. (US 2015/0158019).
With regard to claim 1:
Goersmann discloses an exhaust system for treating an exhaust gas produced by a lean burn engine comprising:
(i)    a NOx absorber catalyst (NOx 1) (Fig. 1)(can release stored NOx during lambda > 1 conditions at about 300°C) (see par. [0017]) (i.e thermally controlled) comprising a catalyst disposed on a substrate wherein the catalyst comprises a noble metal (Pt or Pd) (see par. [0023])
(ii)    a hydrocarbon introducing means (a fuel injection port in Fig. 1) for introducing hydrocarbons into the exhaust gas (Fig. 1); and
(iii)    a lean NOx trap NOx (2) (Fig. 1, abstract, par. [0012]); 
wherein the NOx absorber catalyst (NOx (1)) is upstream of both the means for introducing hydrocarbons into the exhaust gas and the lean NOx trap (NOx (2)) (see Fig. 1 below); wherein the exhaust system does not comprise a hydrocarbon introducing means upstream of the NOx absorber catalyst (note that Goersman discloses providing engine-derived hydrocarbon enrichment of the exhaust gas i.e. no fuel was injected downstream of the exhaust manifold (see par. [0053]).

    PNG
    media_image3.png
    416
    875
    media_image3.png
    Greyscale

However, Goersmann fails to specifically disclose NOx absorber catalyst comprising a molecular sieve catalyst disposed on the substrate, wherein the molecular sieve catalyst comprises a noble metal and a molecular sieve, wherein the molecular sieve contains the noble metal.
Rajaram teaches a NOx absorber catalyst comprising a molecular sieve catalyst disposed on a substrate, wherein the molecular sieve catalyst comprises a noble metal (Pt or Pd) and a molecular sieve, wherein the molecular sieve contains the noble metal (Pt or Rd) (see par. [0009, 0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Goersmann by using a NOx absorber catalyst including a molecular sieve catalyst which comprises a noble metal and a molecular sieve as taught by Rajaram for effectively reducing harmful NOx emission at low exhaust temperatures (see par. [0009]).

With regard to claim 2:
The modified Goersmann discloses the exhaust system according to claim 1, Goersmann further discloses wherein the noble metal comprises palladium (see par. [0023]).


With regard to claims 4, 5:
The modified Goersmann discloses the exhaust system according to claim 1; however, Goersmann fails to disclose that the zeolite (molecular sieve) is a small pore molecular sieve having a Framework Type selected from the group consisting of ACO, AEl, AEN, CHA, AFN, UFI, VNI, YUG, ZON and a mixture or intergrowth of any two or more thereof.
Fiajaram teaches that a zeolite (molecular sieve) of a passive NOx adsorber is a small pore molecular sieve (see par. [0012]) having a Framework Type selected from the group consisting of ACO, AEI, AEN, CFIA, AFN, UFI, VNI, YUG, ZON and a mixture or intergrowth of any two or more thereof (see par. [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Goersmann by using the zeolite (molecular sieve) having a small pore molecular sieve and a Framework Type selected from the group consisting of ACO, AEI, AEN, CFIA, AFN, UFI, VNI, YUG, ZON as taught by Fiajaram for effectively adsorbing NOx at or below a low temperature and releasing the adsorbed NOx at temperatures above the low temperature (see Fiajaram, abstract).

With regard to claim 7:
The modified Goersmann discloses the exhaust system according to claim 1, Goersmann further discloses wherein the substrate is a flow-through monolith (see par. [0054]).

With regard to claim 8:
The modified Goersmann discloses the exhaust system according to claim 1, Goersmann further discloses wherein the hydrocarbon introducing means (fuel injection ports) is configured to controllably introduce an amount of hydrocarbon (highlighted arrows downstream 

With regard to claim 9:
The modified Goersmann discloses the exhaust system according to claim 1, Goersmann further discloses a fuel injecting port (Fig. 1) for injecting reductant into the exhaust gas, therefore, the fuel injecting port in Goersmann is considered to be an injector.

With regard to claim 10:
The modified Goersmann discloses the exhaust system according to claim 1, Goersmann further discloses that the lean NOx trap comprises a substrate, which substrate is a flow-through monolith (see par. [0054]).

With regard to claim 11:
The modified Goersmann discloses the exhaust system according to claim 1; however, Goersmann fails to disclose that a selective catalytic reduction (SCR) catalyst is located downstream of the lean NOx trap.
Rajaram teaches that a selective catalytic reduction (SCR) catalyst is located downstream of a lean NOx trap (see par. [0027, 0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Goersmann by using a selective catalytic reduction (SCR) catalyst being located downstream of the lean NOx trap as taught by Rajaram for reducing NOx to N2 by reaction with ammonia or urea (see par. [0027]) so as to improve the efficiency of the emission control system.



The modified Goersmann discloses the exhaust system according to claim 1; Goersmann fails to disclose that a selective catalytic reduction filter is located downstream of the lean NOx trap (see par. [0034]).
Rajaram teaches that a selective catalytic reduction filter is located downstream of a lean NOx trap (see par. [0029, 0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Goersmann by using a selective catalytic reduction filter being located downstream of the lean NOx trap as taught by Rajaram for reducing NOx and particulate emissions from the internal combustion engine in a single substrate device (see Rajaram, par. [0029]).

With regard to claim 15:
The modified Goersmann discloses a vehicle comprising a lean burn engine and the exhaust system according to claim 1 (see abstract).

With regard to claim 16:
The modified Goersmann discloses a method of treating an exhaust gas from a lean burn engine comprising passing an exhaust gas produced by the lean burn engine through an exhaust system according to claim 1 (see abstract).

With regard to claim 17:
The modified Goersmann discloses the method according to claim 16; Goersmann further discloses wherein the lean burn engine is run on diesel fuel (see par. [0013]); however, Goersmann does not disclose the diesel fuel comprising less than or equal to 50 ppm of sulfur.


Claim 6 is rejected under 35 U.S.C. 103a as being unpatentable over Goersmann et al. (US 2006/0248874) in view of Rajaram et al. (US 2015/0158019) as applied to claim 1 above, and further in view of Ishibashi et al. (JP 403026343).
The modified Goersmann discloses the exhaust system according to claim 1; however, Goersmann fails to disclose that the molecular sieve (zeolite) has an aluminosilicate framework (silica/alumina), said silica to alumina molar ratio of 10 to 200.
Ishibashi teaches that a NOx catalyst includes molecular sieve (zeolite) having an aluminosilicate framework (silica/alumina) and said silica to alumina molar ratio of 10 to 200 (see translation, page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Goersmann by having the molecular sieve (zeolite) having an aluminosilicate framework (silica/alumina) and said silica to alumina molar ratio of 10 to 200 as taught by Ishibashi for purifying NOx in exhaust gas of an automobile at a high rate in a lean air fuel ratio (see Ishibashi, translation, par. [0001]).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goersmann et al. (US 2006/0248874) in view of Rajaram et al. (US 2015/0158019) as applied to claims 11 and 13 above, and further in view of Gupta et al. (US Patent 9,567,888).


The modified Goersmann discloses the exhaust system according to claim 11; however, Goersmann fails to disclose that a nitrogenous reductant supply apparatus between the lean NOx trap and the selective catalytic reduction (SCR) catalyst.
Gupta teaches using an injector (28)(see Fig. 3) to supply urea into the exhaust gas between the lean NOx trap (14) (see Fig. 3) and the selective catalytic reduction (SCR) catalyst (18b) (see Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Goersmann by supplying urea between the lean NOx trap and the selective catalytic reduction catalyst as taught by Gupta for facilitating NOx conversion over the SCR device (see Gupta, col. 4, Lines 36-40).

With regard to claim 14:
The modified Goersmann discloses the exhaust system according to claim 13; however, Goersmann does not disclose that a nitrogenous reductant supply apparatus between the lean NOx trap and the selective catalytic reduction filter catalyst.
Gupta teaches using an injector (28)(Fig. 1) to supply urea into the exhaust gas between a lean NOx trap (14) and a selective catalytic reduction filter catalyst (SCRF) (18) (Fig. 1, col. 7, lines 4-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Goersmann by supplying urea between the lean NOx trap and the selective catalytic reduction filter catalyst as taught by Gupta for facilitating NOx conversion over the SCR device (see Gupta, col. 4, Lines 36-40).



Response to Arguments
Applicant’s arguments filed on 5/6/21 have been considered and they are not deemed persuasive.  Applicant argues that Jarvis discloses injecting HC upstream of the NOx absorber catalyst which comprises Pt/zeolite in contrast with no HC injection upstream of the NOx absorber as claimed in claim 1.  The examiner respectfully disagrees since Jarvis discloses injecting HC upstream of the NOx absorber catalyst being optional.  Moreover, Applicant argued that Goersman discloses introducing extra fuel (i.e. HCs) into the exhaust gas upstream of NOx trap, by contrast, the amended claim 1 requires that the exhaust system does not comprise a hydrocarbon introducing means upstream of the NOx absorber catalyst.  The Office respectfully disagrees. Goersman discloses providing engine -derived hydrocarbon enrichment of the exhaust gas i.e. no fuel was injected downstream of the exhaust manifold (i.e. upstream of the NOx adsorber catalyst (see par. [0053]).  Moreover, Goersmann discloses that a first NOx absorber NOx (1) absorbs NOx when the temperature is at up to 300oC (see par. [0039]) and to release stored NOx at temperatures of about 300oC. and above in lean exhaust gas) (emphasis added) (see par. [0023, 0039]) (i.e. no fuel being injected upstream of the NOx adsorber catalyst).  Therefore, Goersman discloses the claimed limitations in dispute.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866.
The examiner can normally be reached on Monday -Friday from 8:00 a.m. - 5:30p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian, can be reached at (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/D. T./
Examiner, AU 3747

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747